DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 11, 2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 5/2/2019.  It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ribs” in line 9.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the ribs.
Claim 4 is not clear as it is missing a verb with respect to the abutment elements recited in line 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butsch (US 2018/0178734 A1), in view of Santi et al. (US 2017/0259531 A1) (“Santi”).    
With respect to claim 1, Butsch discloses a decorative part for a motor vehicle, comprising a covering part – element 12, the covering part formed of a single-pane safety glass having a visible side (abstr., 0027, 0030) and a fixing side opposite the visible side – implied from par. [0011], [0036] and Fig. 5, a bonding layer applied over the entire fixing side – element 34 has been interpreted as a bonding layer as it connects elements 12 and 18 and is formed of PU (0011, 0036), and a carrier part – element 18
Butsch is silent as to a thermoplastic elastomer layer being provided over the entire bonding layer.  Santi discloses a glass part comprising a glass covering part and an anti-shatter layer arranged on the entire underside of the glass covering part, the anti-shatter layer comprising an adhesive thermoplastic elastomer (0028, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a thermoplastic elastomer layer over the entire bonding layer in the decorative part of Butsch to provide the decorative part with anti-shatter properties.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the decorative part of Butsch and Santi the carrier part is fixedly connected to the covering part, as in Butsch the covering part is fixedly connected to the carrier part through the bonding layer of Butsch (0036, Fig. 5).
Regarding at least one sealing lip being formed within the thermoplastic elastomer layer, Butsch discloses a molded sealing lip 21 which is formed of a thermoplastic elastomer (0031, Fig. 5), an end of the sealing lip attached to the bonding layer (Fig. 5), thus, it would have been obvious to one of ordinary skill in the art, that in 
Butsch and Santi are silent with respect to the carrier part as recited in the claim.
Gervelmeyer discloses a glass element for a vehicle (abstr.) including a carrier part – support member comprising a peripheral frame having ribs and openings between the ribs and the peripheral frame, the peripheral frame and the ribs each having a contact surface – implied (0051, 0068).  The glass element has various mechanical and other improved characteristics (0039-0048). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the covering part of Butsch with a carrier part having a frame, the frame having ribs and openings between ribs and the peripheral frame, as disclosed in Gervelmeyer in order to obtain a decorative element having improved mechanical characteristics.  Regarding the peripheral frame being stiffened by ribs and openings between the ribs and the peripheral frame, that recitation relates to how the peripheral frame and the ribs and the opening between the ribs function.  Since the reference discloses the elements of the peripheral frame, ribs and openings between the ribs and the peripheral frame, it would be expected that these structural elements are capable to perform as intended.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the decorative part according to the cited references the contact surface of the carrier part, the contact surface implied in Gervelmeyer as discussed above, would fixedly connect the carrier part to the thermoplastic elastomer layer.
Gervelmeyer discloses a peripheral frame and ribs (0051), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the sealing lip – element 21 of Butsch that extends along the entire length of the part (Fig. 3) would cover at least one rib, thereby forming a covering region over at least one of the ribs in the part of Butsch, Santi and Gervelmeyer, as it has been held that changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding the thermoplastic elastomer layer being formed by a back injection of the covering part, the claim defines a product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  The references teach the structure.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butsch, in view of Santi, and Gervelmeyer, and further in view of Waters (US 6449916 B1).    
With respect to claim 4, Butsch and Santi teach the part of claim 1, but are silent with respect to abutment elements as recited in the claim.  
Waters discloses a decorative window insert (abstr.), comprising abutment elements – spacers 110 – made of an elastomer, provided on the frame structure and protruding in relation to the fixing side of the decorative part for holding the glass sheet in place (col. 9, lines 10-22, Fig. 9).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form abutment 
Regarding the abutment elements being formed by a back injection, the claim defines a product by how the product is made, thus, claim 4 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 4.  The references teach the structure.
Regarding claim 16, Butsch, Santi, Gervelmeyer and Waters teach the part of claim 4.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the abutment elements covering at least one of the ribs as changes in size are within the purview of a person skilled in the art. 

Response to Argument
Applicant’s arguments filed Jan. 22, 2022 have been fully considered.
In view of the recent amendment objections with respect to claims 3 and 10 have been withdrawn.
In view of the recent amendment 35 USC 112(b) rejection of claim 11 has been withdrawn.
The Applicant stated that claim 1 includes a carrier including ribs, and sealing lips and abutment elements formed directly in the thermoplastic layer.  The Examiner notes the abutment elements are introduced in claim 4.  Butsch discloses sealing lips as discussed above, while Gervelmeyer discloses a covering part including ribs as discussed above.  The Applicant stated that at least one of the sealing lips encompasses or forms a sealing region (54) over at least one of the ribs.  The Examiner notes claim 1 recites “at least one sealing lip forming a covering region (54) over at least one of the ribs (23).”
The Applicant argued Walters discloses spacers, which the Examiner interpreted as corresponding to the abutment elements, the spacers not extending from and made within a thermoplastic layer that covers the entire glass surface.  The Examiner notes Waters discloses a decorative window insert (abstr.), comprising abutment elements – spacers 110 – made of an elastomer, provided on a frame and protruding in relation to the fixing side of the decorative part for holding the glass sheet in place (col. 9, lines 10-22, Fig. 9), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form abutment elements within the thermoplastic elastomer layer taught in Santi and provided on the bonding layer of Butsch to help to hold the carrier part in place.


Conclusion
Any inquiry concerning this communication or5 earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783